Citation Nr: 1226420	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  04-43 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for the service-connected diabetic neuropathy of the right hand.

2.  Entitlement to a rating in excess of 60 percent for the service-connected diabetic neuropathy of the left hand.

3.  Entitlement to a rating in excess of 40 percent for the service-connected diabetic neuropathy of the right foot, prior to January 7, 2010.

4.  Entitlement to a rating in excess of 40 percent for the service-connected diabetic neuropathy of the left foot, prior to January 7, 2010.

5.  Entitlement to a rating in excess of 40 percent for the service-connected diabetes mellitus, type 2.

6.  Entitlement to a higher rate of special monthly compensation (SMC) to include on the basis of loss of use of the left hand and/or right hand.  

7.  Entitlement to SMC based on the need for regular aid and attendance or at the housebound beginning on January 1, 2004.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in April 2004 and October 2007.

In May 2009, the Board rendered a decision that, in part, assigned increased ratings of 40 percent for the service-connected diabetes mellitus, 70 percent for the service-connected right hand diabetic neuropathy, and 60 percent for the service-connected left hand neuropathy, and denied higher ratings for the service-connected right and left foot diabetic neuropathy.

However, since the Veteran requested a videoconference hearing and this request did not reach the Board until after the decision was issued, the Board subsequently issued another decision in March 2012 that vacated the May 2009 decision, but only to the extent that it did not grant ratings higher than 70 and 60 percent for the service-connected right and left diabetic hand neuropathy and a rating higher than 40 percent for the diabetes mellitus, and denied higher ratings for the left and right diabetic foot neuropathy.  

In March 2012, the Board remanded the case to the RO in order to schedule the Veteran for a videoconference hearing.  However, in that same month, the Veteran canceled the scheduled hearing and withdrew his request for a hearing.

In October 2011 rating decisions, the RO granted service connection for cervical myelopathy; assigned a 100 percent rating for the service-connected disability based on loss of use of the lower extremities, effective on January 7, 2010; assigned an increased rate of SMC under subsection (m) based on the loss of use of both lower extremities and additional disability independently ratable at 100 percent, effective on January 7, 2010; and a higher level of SMC under subsection (p), effective on January 7, 2010.  

The issues involving SMC and increased ratings for the service-connected bilateral hand disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to January 7, 2010, the service-connected right and left foot diabetic neuropathy is shown to be manifested by pain, decreased sensation, and decreased strength; severe incomplete paralysis or complete paralysis of either foot is not demonstrated.

2.  The service-connected diabetes mellitus is shown to require insulin, a restricted diet and regulation of activities, as well as no more than one episode of hypoglycemic reaction requiring hospitalization in a year and complications that are rated separately and compensable.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 40 percent for the service-connected right foot diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a including Code 8520 (2011). 

2.  The criteria for the assignment of an evaluation in excess of 40 percent for the service-connected left foot diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a including Code 8520 (2011).

3.  The criteria for the assignment of an evaluation in excess of 40 percent for the service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119 including Diagnostic Code 7913 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The August 2007 and June 2008 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations as discussed. 

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given general notice regarding how disability ratings are assigned. 

Although complete notice was not provided prior to the initial adjudication of this claim, which constitutes a notice timing defect, these matters were readjudicated by a January 2009 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained. 

The RO arranged for VA examinations.  The examinations are adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met. 


Analysis

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where an increase in the level of a service-connected disability is at issue, as it is in the Veteran's case, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  As explained hereinbelow, the Board finds that "staged" ratings are not warranted. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Feet

A November 2005 VA treatment record indicated that the Veteran had a left foot infection.  

At a January 2007 VA examinations, the Veteran reported having increased problems with his feet due to his neuropathy.  He had numbness, tingling, burning, and pain up into the thighs.  His feet were occasionally cold, and this sometimes woke him at night.  His balance had worsened, and he reported falling down the stairs a year earlier and having to have surgery.  He had a lot of difficulties at that time, but had since returned to his baseline.  He used a wheel chair for distances and used a walker part-time.  He had home care assistance that included household chores, laundry and some shopping.  

On examination, the Veteran was note ambulate from the wheelchair to the examination table without assistance.  His propulsion was slow and slightly irregular.  His gait was slightly wide-based and unsteady.  While walking 20 feet down the hall and back, he occasionally held onto the wall for balance.  There was no limitation of motion, muscle atrophy, contractures, weakness, or lack of coordination with either extremity.  

There was no pain with walking or range of motion.  The Veteran used a walker intermittently, and the examiner commented that it would be best from a safety perspective to use it with ambulation.  The strength in his extremities was essentially within normal limit, but sensation was absent in a stocking distribution.  There were no ulcerations.

In the March 2007 VA treatment records, the Veteran was noted to have had a several year history of entire lower extremity weakness and numbness/tingling sensation in the distal aspect of his feet.

In March 2007, an undated newspaper article was received that details an accident in which the Veteran fell into the water while walking along a harbor.  He stated he was dizzy due to a recent medical procedure when he fell.  He was initially unable to grab hold of anything to keep him afloat.  After treading water for a brief period he started to go under due to the weight of his clothes and weak physical condition; however, he was able to grab the dock and pull himself partially out of the water.  He estimated being in the water for 15 minutes at this point.  He was later rescued.

At an August 2007 VA examination, the Veteran's complaints were consistent with what was previously reported.  On examination, the Veteran was able to ambulate without assistance, but for the longer distances he used a wheelchair.  His Romberg test was severely positive, and the rest of the neurologic examination was nonfocal.  

At a September 2007 VA examination, the Veteran reported having numbness, tingling, burning, pain into his thighs and constantly cold feet.  He was able to walk only a few steps and more often required a wheelchair.  

The Veteran's stance was poor as was his balance, and his gait was described as limping.  He still responded to hand and vibration sensation, and his motor and sensory status of referred nerve was diminished.  He had decreased motor strength on all extremities, and his pulse was barely palpable at dorsalis pedis and posterior tibial.  

There was mild pedal edema at the ankle, and sensation was almost absent in both lower extremities.  There was no ulceration, abnormal pigmentation or stasis dermatitis.  He was noted to have deformity of the joints of the lower extremities.  The Veteran reported that he was stable and that there was not much change compared to the last several months.

In September 2007, the Veteran had an Independent Living Assessment at the request of his VA counselor.  The evaluator noted that the Veteran was able to ambulate without an assistive device in the home and community on a limited basis depending on how he felt on any given day.

The October, November, and December 2007, and April, May and December 2008 VA treatment records show the Veteran was seen for a right foot ulcer plantar due to chronic diabetes mellitus.

The Veteran was admitted to a private hospital following a car accident in November 2009 when his car hit a pole.  He had a wound on the sole of his right foot and was admitted for treatment of the ulcer.  

In January 2010, the Veteran underwent a VA examination that reported findings that were the basis for the increase to 100 percent.

The RO evaluated the service-connected diabetic neuropathy of the left and right foot at a 40 percent evaluation under Diagnostic Codes 8520 and 8720.  See 38 C.F.R. § 4.124a. 

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve. 

The Veteran's current 40 percent evaluation contemplates moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8720. 

A higher 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, and an 80 percent evaluation is assigned for complete paralysis of the sciatic nerve which produces foot dangling and dropping, no active movement possible of muscles below the knee, and either lost or very weakened knee flexion.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011). 

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type for complete paralysis of a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a (2011). 

Based on this record, the preponderance of the evidence is against finding that the service-connected left and right foot diabetic neuropathy meets the criteria for a higher rating under Diagnostic Code 8720.  

Throughout this period, the Veteran is shown to ambulate unassisted to a limited extent.  In January 2007, he could walk from wheelchair to examination table without assistance and walk 20 feet down the hall and back while occasionally using the wall for balance.

The September 2007 Independent Living Assessment indicates that he could ambulate about his home and in the community to a certain extent and that this varied based on how he was feeling on any given day.  These wide variations in functioning are demonstrated in a newspaper article that showed the Veteran was able to walk along the harbor with his dog and the September 2007 VA examination that indicated he could only walk a few step unassisted.  Throughout this period, his use a wheel chair was also shown to be limited to longer distances.

The January 2007 VA examination found no evidence of limitation of motion, weakness, or contractures and strength was within normal limits.  Throughout the appeal, the Veteran is not shown to have significant atrophy in the lower extremities. 

Subsequent VA examinations reflect decreased motor strength in the lower extremities and significant deficits with regard to sensation in the feet; however, despite these deficiencies he was still shown to ambulate with the assistance of a walker.

Overall, the record indicates that the Veteran does not have significant atrophy in the lower extremities.  He demonstrated a range of motion of his feet and lower extremities, and at no time did an examiner indicate that either foot dropped or dangled.  

The Veteran's ability to ambulate varied but his manifestations of the bilateral foot neuropathy were not so severe as to approximate severe incomplete paralysis and warrant a 60 percent rating under Code 8720.

Given these findings, a higher rating of 80 percent is also not warranted under Code 8720 since there was no evidence of foot drop and dangling and he had active movement in the muscles below the knee and knee flexion.

There are no other relevant diagnostic codes that could provide a higher rating than what is currently assigned.  

Since the preponderance of the evidence is against a finding that an evaluation in excess of 40 percent for the service-connected diabetes neuropathy for either foot, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As noted, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  As described, the manifestations of the Veteran's bilateral diabetic neuropathy of the feet are contemplated by the schedular criteria with manifestations such as weakness and decreased sensation, which is reflected in the current schedular evaluation.  

None of the VA examiners, or the medical evidence as a whole, has indicated that there is an exceptional disability picture with symptoms not contemplated in the rating schedule.  In sum, there is no indication that the average industrial impairment from his diabetic neuropathy of each foot would be in excess of that contemplated by the assigned rating.  

Accordingly, the Board has determined that the rating criteria are adequate.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


Diabetes Mellitus

An April 2005 private emergency room record notes the Veteran's blood sugar was high; the impression was diabetes mellitus, light headed.

Private hospital treatments in September 2005 note complaints of dizziness, shortness of breath, and elevated blood sugar levels.  One emergency room record indicates his blood sugar had been above 400 that morning and the diagnosis included mild hypoglycemia.

June and August 2005 emergency room records from a private hospital also indicate the Veteran had elevated blood sugar levels.  Lab work showed his blood sugar was 466 on one occasion; the impression was hypercalcemia.

On January 2007 VA examination, the Veteran reported having increased problems with his hands and feet due to his neuropathy.  He denied episodes of ketoacidosis and he has not required hospitalization for diabetes.  He visited a diabetic provider every 2 to 3 months.  

On examination, the Veteran ambulated from the wheelchair to the exam table without assistance.  The strength in his extremities was essentially within normal limits.

In March 2007, an undated newspaper article was received that details an accident the Veteran had in which he fell into the water while walking along the harbor.  He stated he was dizzy when he fell due to a recent medical procedure.  He was initially unable to grab hold of anything to keep him afloat.  After treading water for a brief period he started to go under due to the weight of his clothes and weak physical condition; however, he was able to grab the dock and latch onto a crossbeam and pull himself partially out of the water.  He estimated being in the water for 15 minutes at this point.  He was later rescued.

An April 2007 VA treatment record is positive for weight loss.  

A July 2007 VA record notes that the Veteran's chronic pain causes him to eat poorly and irregularly.

On August 2007 VA examination, the Veteran complained of weakness, numbness, and pain in the upper and lower extremities. 

On September 2007 VA examination, the Veteran complained of increased upper extremity weakness and that his lower extremities he had numbness, tingling, burning, and pain into his thighs with constantly cold feet.  He experienced some difficulty with his blood sugar at night and there was some dizziness related to his blood sugar.  He visited his diabetic care provider every 3 to 4 months.  

The Veteran had decreased motor strength on all extremities.  The Veteran's condition was stable and there was not much change compared to the last several months.

A January 2009 VA treatment record indicates the Veteran was recently hospitalized for recurrent vomiting and dehydration with uncontrolled diabetes.

A November 2010 private hospital record indicates that Veteran was seen at a hospital for complaints of dizziness and near-fainting.  His glucose level was 265.  The impression included dehydration and diabetes mellitus.  

The Veteran's service-connected diabetes mellitus is assigned a 40 percent rating under 38 C.F.R. § 4.119 , Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 40 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities.  

A 60 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating is warranted when the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

On this record, the Veteran's diabetes mellitus requires insulin, restricted diet, and a regulation of activities.  In September 2005, he was shown to have been hospitalized with a diagnosis of hyperglycemia.  Although these findings are consistent with a 60 percent rating, the criteria also requires that the diabetes mellitus include complications that would not be compensable if separately evaluated.  

When, as here, the criteria are listed as conjunctive, all elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson  v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]. 

Since the Veteran is compensated for a number of complications associated with the service-connected diabetes mellitus, the higher rating of 60 percent for diabetes mellitus may not be assigned.

The criteria for a 100 percent rating are also not demonstrated since some but not all of the criteria are met.  In particular, the service-connected diabetes mellitus is not shown to include episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provided or progressive loss of weight.

There is only one documented hospitalization for hyperglycemia, but he visited his diabetic care provider every 2 months at most.  He was not shown to have progressive weight loss due to his diabetes mellitus. 

On this record, the Board concludes that a preponderance of the evidence is against finding that an evaluation in excess of 40 percent for the service-connected diabetes mellitus is warranted, therefore, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). (2011).  

As noted previously, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

As described, the manifestations of the service-connected diabetes mellitus are contemplated by the schedular criteria with manifestations such as insulin dependence, special diet, regulation of activities, and occasional dizziness, which is reflected in the current schedular evaluation.  

None of the VA examiners, or the medical evidence as a whole, has indicated that there is an exceptional disability picture with symptoms not contemplated in the rating schedule.  In sum, there is no indication that the average industrial impairment from his diabetes mellitus would be in excess of that contemplated by the assigned rating.  

Accordingly, the Board has determined that the rating criteria are adequate.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A rating in excess of 40 percent for the service-connected diabetic neuropathy of the right foot prior to January 7, 2010 is denied.

A rating in excess of 40 percent for the service-connected diabetic neuropathy of the left foot prior to January 7, 2010 is denied.

A rating in excess of 40 percent for the service-connected diabetes mellitus is denied.  


REMAND

The Board notes that subsequent to the issuance of the January 2009 Supplemental Statement of the Case, a January 2010 VA examination report that contained information that must be considered in rating the service-connected bilateral hand disability was added to the record.  

The RO has not readjudicated the claims since receipt of this evidence and the Veteran's attorney has not waived initial RO consideration.  Thus, the Board has no choice to remand the matters as they may not be considered by the Board in the first instance.

With a final decision not being rendered regarding the service-connected bilateral hand disability, a discussion of SMC must be deferred since these issues are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined)).

In readjudicating the SMC issues, the RO must also consider the applicability of Bradley v. Peake, 22 Vet. App. 280 (2008), since the RO discontinued the TDIU in lieu of the combined 100 percent rating.  See rating decisions in February 2003 and April 2004. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO must take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for the service-connected bilateral hand disability since October 2011.  After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from the identified health care providers. 

2.  Following completion of all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  The RO should also consider Bradley v. Peake, 22 Vet. App. 280 (2008) when readjudicating the SMC issues.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


